Citation Nr: 1015611	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  98-12 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability manifested by fatigue, fever, and 
chills, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to October 
1994, including in the Southwest Asia theater of operations 
during the Persian Gulf War from November 1992 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wilmington, Delaware.  A hearing was held before a 
Decision Review Officer in Philadelphia, Pennsylvania, in 
August 1998.  

In November 2005 and December 2009, the Board remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  
Unfortunately, a review of the claims file shows that there 
has not been substantial compliance with the Board's remand 
directives.

In its November 2005 decision, the Board referred a claim for 
an increased rating for solar urticaria and a claim of 
service connection for gastroesophageal reflux disease 
(GERD), to include as due to an undiagnosed illness, to the 
RO for adjudication.  To date, however, the RO has not taken 
any action with respect to either of these claims.  
Accordingly, the Veteran's increased rating claim for solar 
urticaria and her service connection claim for GERD, to 
include as due to an undiagnosed illness, are referred again 
to the RO for adjudication.

The appeal is REMANDED again to the RO/AMC.  VA will notify 
the Veteran if further action is required on her part.

REMAND

In its December 2009 decision and remand, the Board remanded 
the Veteran's service connection claim for a disability 
manifested by fatigue, fever, and chills, to include as due 
to an undiagnosed illness to the RO/AMC for additional 
development.  Specifically, the RO/AMC was directed to 
schedule the Veteran for updated VA examination at the VA 
Medical Center in Wilmington, Delaware ("VAMC Wilmington"), 
which addressed her contentions regarding the causal 
relationship between her active service and her claimed 
disability manifested by fatigue, fever, and chills, to 
include as due to an undiagnosed illness.  

In a January 26, 2010, letter, the AMC notified the Veteran 
that it had "asked the VA medical facility nearest you to 
schedule you for an examination in connection with your 
claim.  They will notify you of the date, time, and place of 
the examination."  The next correspondence in the claims 
file is from VAMC Wilmington and is dated February 16, 2010.  
In this letter, VAMC Wilmington informed the Veteran that she 
was scheduled for a VA examination on February 8, 2010.  The 
Veteran's service representative noted correctly in an April 
2010 brief submitted to the Board that the Veteran cannot be 
expected to report for an examination when the examination 
notice is mailed to her 8 days after the VA examination 
occurred.  The Board finds that, based on the correspondence 
in the claims file, the RO/AMC was wrong to issue a 
Supplemental Statement of the Case in February 2010 to the 
Veteran and her service representative in which it concluded 
that she had failed to report for VA examination.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders.  It was error for the RO/AMC to re-certify this 
appeal to the Board in March 2010 without complying with the 
December 2009 remand instructions.  Given this error, another 
remand is required.

The Board notes that it appears that the Veteran appealed 
that portion of the December 2009 decision which denied a 
service connection claim for a skin rash (other than service-
connected solar urticaria) to the Court of Appeals of 
Veterans Claims.  According to information in the claims 
file, special handling of the claims file is required until 
May 29, 2010, and nothing may be added to or deleted from the 
claims folder until that time.  It also appears that the 
RO/AMC created a temporary file which is associated with the 
claims folder.



Accordingly, the case is REMANDED for the following action:

1.  As requested in the Board's December 
2009 remand, schedule the Veteran for 
appropriate VA examination at VAMC 
Wilmington to determine the nature and 
severity of any disability manifested by 
fatigue, fever, and chills.  A copy of the 
VA examination notice letter must be sent 
to the Veteran prior to the examination 
date and also included in the claims file.  
The claims file should be provided to the 
examiner(s) for review.  

Based on a review of the claims file and 
the results of the Veteran's physical 
examination, the examiner(s) should 
determine whether any disability 
manifested by fatigue, fever, and chills 
exists.  If such a disability is diagnosed 
by the examiner(s), then he or she should 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 50 percent 
or greater probability) that the diagnosed 
disability is related to the Veteran's 
active service or any incident of such 
service.  The examiner(s) also should 
opine whether the Veteran's claimed 
symptoms are a manifestation of an 
undiagnosed illness or a medically 
unexplained multi-system illness.  A 
complete rationale should be provided for 
any opinion(s) expressed.  If any opinion 
cannot be provided without resorting to 
speculation, then the examiner should 
state this in the examination report and 
explain why such opinion cannot be 
provided.

2.  Review the VA examination(s) after 
completion to ensure that all questions 
asked of the examiner(s) were answered to 
the extent possible. 

3.  Thereafter, readjudicate the claim of 
service connection for a disability 
manifested by fatigue, fever, and chills, 
to include as due to an undiagnosed 
illness.  If the benefits sought on appeal 
remain denied, the appellant and her 
service representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

